UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-1008



JOHN PAUL TURNER,

                Plaintiff - Appellant,

          v.


AUGUSTA COUNTY CIRCUIT COURT; CHURCHVILLE FIREHOUSE VOTING
POLL; CITY OF STAUNTON; ADJUTANT GENERAL OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-000530-SGW)


Submitted:   February 20, 2008              Decided:   March 6, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Paul Turner appeals the district court’s orders

dismissing his civil action under 28 U.S.C. § 1915(e)(2)(B) (2000)

and denying his motion for reconsideration.    We have reviewed the

record and find that this appeal is frivolous.      Accordingly, we

dismiss the appeal for the reasons stated by the district court.

Turner v. Augusta County Circuit Court, No. 7:07-cv-00530-SGW (W.D.

Va. Oct. 31, 2007; Nov. 27, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                              - 2 -